                                                                              Seyfarth Shaw LLP
                                                                               620 Eighth Avenue
                                                                        New York, New York 10018
                                                                                 T (212) 218-5500
                                                                                 F (212) 218-5526

                                                                           mberger@seyfarth.com
                                                                                 T (212) 218-3336

                                                                                www.seyfarth.com


April 29, 2021

VIA ECF

Hon. Andrew L. Carter, Jr.
                                                                                April 30, 2021
U.S. District Judge
U.S. District Court for the Southern District of New York
40 Foley Square, Courtroom 1306
New York, NY 10007

Re:    Mercer v. 201 Tenant, LLC,
       Civil Action No.: 1:21-cv-01984-ALC (S.D.N.Y.)

Dear Judge Carter:

       This firm represents Defendant 201 Tenant, LLC (“Defendant”) in the above-
referenced matter. We write, with the consent of Plaintiff Stacey Mercer (“Plaintiff”), to
respectfully request a second thirty (30) day extension of time for Defendant to respond
to the Complaint, up to and including June 4, 2021.

       By way of background, Plaintiff commenced this action on or about March 8, 2021.
(ECF No. 1.) Defendant requested an extension of its time to respond to the Complaint,
which was granted by the Court in its order dated April 1, 2021. (ECF Nos. 7, 8.)
Accordingly, Defendant’s responsive pleading deadline is currently May 5, 2021. (ECF
No. 8.)

       This is Defendant’s second request for an extension of the responsive pleading
deadline. If granted, this extension will not interfere with any other scheduled dates.
Defendant is requesting this extension to provide it with additional time to investigate the
allegations in the Complaint, and to work with Plaintiff towards a potential non-litigated
resolution of this matter. We have communicated with counsel for Plaintiff, and Plaintiff
consents to this request.

      We respectfully submit this request in good faith and not to cause undue delay.
The granting of this application will not impact any other scheduled deadlines. We thank
the Court for its time and attention to this matter.




                                   April 30, 2021
